         Case 3:20-cv-07916-RS Document 15 Filed 02/05/21 Page 1 of 3




DIEGO FAZIO,
Derivatively on Behalf of
Nominal Defendant UBER
TECHNOLOGIES, INC.,

DARA
KHOSROWSHAHI,
(see attachment)




       February 4, 2021
       Case 3:20-cv-07916-RS Document 15 Filed 02/05/21 Page 2 of 3




 1                          ADDITIONAL DEFENDANTS
 2   1. NELSON CHAI, Defendant;

 3   2. GLEN CEREMONY, Defendant;

 4   3. RONALD SUGAR, Defendant;

 5   4. H.E. YASIR AL-RUMAYYAN, Defendant;

 6   5. URSULA BURNS, Defendant;

 7   6. GARRETT CAMP, Defendant;

 8   7. MATT COHLER, Defendant;

 9   8. RYAN GRAVES, Defendant.

10   9. ARIANNA HUFFINGTON, Defendant;

11   10.TRAVIS KALANICK, Defendant;

12   11.WAN LING MARTELLO, Defendant;

13   12.JOHN THAIN, Defendant;

14   13.DAVID TRUJILLO, Defendant; and

15   14.UBER TECHNOLOGIES, INC., Nominal Defendant.

16

17

18

19

20

21

22

23

24

25

26
                                          -1-
27                                ADDITIONAL DEFENDANTS

28
  Case 3:20-cv-07916-RS Document 15 Filed 02/05/21 Page 3 of 3




                 Certificate of Admission
                  To the Bar of Illinois
 Carolyn Taft Grosboll, Clerk of the Supreme Court of Illinois, do hereby certify that


                              Howard Steven Suskin


has been duly licensed and admitted to practice as an Attorney and Counselor at
Law within this State; has duly taken the required oath to support the
CONSTITUTION OF THE UNITED STATES and of the STATE OF ILLINOIS, and
also the oath of office prescribed by law, that said name was entered upon the Roll
of Attorneys and Counselors in my office on 11/09/1983 and is in good standing, so
far as the records of this office disclose.




                                       IN WITNESS WHEREOF, I have hereunto
                                             subscribed my name and affixed the
                                             seal of said Court, this 2nd day of
                                             February, 2021.




                                                                             Clerk,
                                              Supreme Court of the State of Illinois
